United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5041                                                September Term, 2021
                                                                       1:21-cv-03380-UNA
                                                       Filed On: May 10, 2022
Louis A. Banks,

              Appellant

       v.

United States Department of Justice, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s January 18, 2022 order be
affirmed. The district court did not abuse its discretion in dismissing the complaint
without prejudice for failure to comply with the pleading standards of Federal Rule of
Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 669–71 (D.C. Cir. 2004). That
rule requires “a short and plain statement of the claim showing that the pleader is
entitled to relief,” see Fed. R. Civ. P. 8(a), but appellant’s complaint states no
discernible claim.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk